Name: 81/766/EEC: Commission Decision of 4 September 1981 correcting the Decision of 28 July 1981 on the list of establishments in the Federative Republic of Brazil approved for the purpose of importing fresh beef and veal and meat of domestic solipeds into the Community
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1981-09-30

 Avis juridique important|31981D076681/766/EEC: Commission Decision of 4 September 1981 correcting the Decision of 28 July 1981 on the list of establishments in the Federative Republic of Brazil approved for the purpose of importing fresh beef and veal and meat of domestic solipeds into the Community Official Journal L 276 , 30/09/1981 P. 0032 - 0033****( 1 ) OJ NO L 302 , 31 . 12 . 1972 , P . 28 . ( 2 ) OJ NO L 257 , 10 . 9 . 1981 , P . 28 . COMMISSION DECISION OF 4 SEPTEMBER 1981 CORRECTING THE DECISION OF 28 JULY 1981 ON THE LIST OF ESTABLISHMENTS IN THE FEDERATIVE REPUBLIC OF BRAZIL APPROVED FOR THE PURPOSE OF IMPORTING FRESH BEEF AND VEAL AND MEAT OF DOMESTIC SOLIPEDS INTO THE COMMUNITY ( 81/766/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DIRECTIVE 72/462/EEC OF 12 DECEMBER 1972 ON HEALTH AND VETERINARY INSPECTION PROBLEMS UPON IMPORTATION OF BOVINE ANIMALS AND SWINE AND FRESH MEAT FROM THIRD COUNTRIES ( 1 ), AND IN PARTICULAR ARTICLES 4 ( 1 ) AND 18 ( 1 ) ( A ) AND ( B ) THEREOF , WHEREAS COMMISSION DECISION 81/713/EEC OF 28 JULY 1981 ( 2 ) LAID DOWN THE LIST OF ESTABLISHMENTS IN THE FEDERATIVE REPUBLIC OF BRAZIL APPROVED FOR THE PURPOSE OF IMPORTING FRESH BEEF AND VEAL AND MEAT OF DOMESTIC SOLIPEDS INTO THE COMMUNITY ; WHEREAS VERIFICATION HAS SHOWN THAT POINT I OF THE ANNEX TO THE SAID DECISION DOES NOT , AS A RESULT OF AN ERROR , CORRESPOND TO THE ONE WHICH WAS THE SUBJECT OF THE STANDING VETERINARY COMMITTEE ' S OPINION ; WHEREAS THE DECISION IN QUESTION SHOULD THEREFORE BE CORRECTED , HAS ADOPTED THIS DECISION : ARTICLE 1 POINT I OF THE ANNEX TO THE COMMISSION DECISION OF 28 JULY 1981 IS HEREBY REPLACED BY THE ANNEX TO THIS DECISION . ARTICLE 2 THIS DECISION SHALL ENTER INTO FORCE ON 1 OCTOBER 1981 . ARTICLE 3 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 4 SEPTEMBER 1981 . FOR THE COMMISSION POUL DALSAGER MEMBER OF THE COMMISSIONANNEX LIST OF ESTABLISHMENTS I. BOVINE MEAT A. Slaughterhouses and cutting premises 1.2 // // // Establishment No // Address // // // 0005 // Cooperativa Rural Serrana Ltda, TupanciretÃ £, Rio Grande do Sul // 0006 // FrigorÃ ­fico Mouran Aracatuba SA, Aracatuba, SÃ £o Paulo // 0196 // FrigorÃ ­fico Bordon SA, Presidente Prudente, SÃ £o Paulo // 0226 // FrigorÃ ­fico Bordon SA, BagÃ ©, Rio Grande do Sul // 0232 // Cooperative Industrial Regional de Carnes Cicade, Vila Industrial, BagÃ © // 0385 // FrigorÃ ­fico Mouran SA, Andradina, SÃ £o Paulo // 0458 // FrigorÃ ­fico UniÃ £o SA, Presidente EpitÃ £cio, SÃ £o Paulo // 0834 // FrigorÃ ­fico Kaiowa SA, Presidente Venceslau, SÃ £o Paulo // 0906 // FrigorÃ ­fico T. Maia SA, Governador Valadares, Minas Gerais // 1602 // Bon Beef IndÃ ºstria e ComÃ ©rcio de Carnes SA, Vinhedo, SÃ £o Paulo // 1651 // FrigorÃ ­fico Extremo Sul SA, Pelotas, Rio Grande do Sul // 1926 // FrigorÃ ­fico Anselmi SA, IndÃ ºstria de Carnes, Derivados e Conservas, Pelotas, Rio Grande do Sul // // B. Slaughterhouses 1.2 // // // Establishment No // Address // // // 0076 // SA FrigorÃ ­fico Anglo-Barretos, SÃ £o Paulo // // C. Cutting premises 1.2 // // // Establishment No // Address // // // 0001 // Comabra-Cia. de Alimentos do Brasil SA, Osasco - SÃ £o Paulo // //